PER CURIAM.
By petition for writ of certiorari claimant seeks review of an order of the Industrial Relations Commission reversing an order of the Judge of Industrial Claims. The order of the Claims Judge held that the Industrial Relations Commission had jurisdiction of the subject matter of, and parties to, the instant case.
We conclude that the findings of fact contained in the order of the Judge of Industrial Claims on the issue of the independent corporate existence of Seacoast Transportation Company apart from that of Seaboard Coastline Railroad are wholly inadequate to permit intelligent review.
Accordingly, the petition for writ of cer-tiorari is granted without oral argument, the order of the Full Commission is vacated, and the Full Commission is hereby directed to remand the cause to the Judge of Industrial Claims for further findings of fact, and for entry of an order in compliance with the requirements of the act and decisions thereunder. See Hardy v. City of Tarpon Springs, 81 So.2d 503 (Fla.1955); and Ball v. Mann, 75 So.2d 758 (Fla.1954). The Judge of Industrial Claims may require additional testimony of the parties if he deems such necessary.
An attorney’s fee of $350.00 is awarded to claimant’s attorney.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON and McCAIN, JJ., concur.
DEKLE, J., dissents.